Citation Nr: 1625236	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  06-31 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for visual impairment, claimed as glaucoma, diabetic retinopathy, and vision problems, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Heath A. Hixson, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to May 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and an April 2006 rating decision by the VA RO in Roanoke, Virginia.  This case is currently under the jurisdiction of the Roanoke, Virginia VA RO.  The Board remanded these matters in November 2008, November 2010, November 2012, and March 2014.

In August 2008, the Veteran testified during a hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  In September 2012, the Board offered the Veteran the opportunity to have another Board hearing.  In October 2012, the Veteran indicated that he wanted to testify at another hearing before a VLJ at his local VA RO.  See 38 C.F.R. § 20.717.  That hearing was held in December 2013 before the undersigned VLJ.  Transcripts of both the August 2008 and December 2013 Board hearings are of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the further delay of final adjudication in this case, but concludes that these matters must again be remanded for compliance with the procedures set forth in the Adjudication Procedure Manual, M21-1MR.

In this case, the Veteran contends that he is entitled to service connection for the disabilities at issue on appeal on a presumptive basis due to in-service exposure to herbicide agents.  Specifically, he contends that he had active service during the Vietnam Era, and that he was exposed to herbicide agents while serving in the United States Air Force at Nakhon Phanom Royal Thai Air Force Base (RTAFB) in Thailand from May 1969 to May 1970, and while serving in the Republic of Vietnam.  See, e.g., December 2013 Board hearing transcript.  As to the in-country service in the Republic of Vietnam, he asserts that while he was stationed at the Nakhon Phanom RTAFB, he was asked on multiple occasions to travel to the Republic of Vietnam to deliver messages as part of his duties as an administrative specialist.  The delivery missions involved traveling to the Republic of Vietnam by airplane, then disembarking from the airplane to deliver the message to people waiting on the ground or to travel to another location by ground vehicle.  See id.  As to the claimed exposure while serving in Thailand, the Veteran asserts that Agent Orange was stored at the base, loaded into aircraft on the base, and used to defoliate the perimeter of the base.  At the December 2013 Board hearing, he testified that he witnessed fellow service members spraying Agent Orange, and that barrels with white and orange rings were stored at the end of the runway.  He further testified that he was exposed to Agent Orange when he was tasked with driving the general around the base and picking up visitors at the airfield.  In addition, he was exposed to the herbicide agent when he walked through a part of the jungle to get from his hooch to his place of work.

VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 5, sets forth procedures for developing claims based on herbicide exposure in Thailand during the Vietnam Era.  That paragraph dictates that, when a Veteran served in the United States Air Force at the Nakhon Phanom RTAFB during the Vietnam Era, but did not serve as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, and has provided sufficient evidence to permit a search by the Joint Services Records Research Center (JSRRC), then a request should be sent to the JSRRC for verification of exposure to herbicides.

A review of the record reveals that the Veteran's service personnel records confirm that he served at the Nakhon Phanom RTAFB from May 1969 to May 1970.  An August 2011 request for information submitted to the JSRRC noted such service and the Veteran's military occupational specialty of administrative assistant, and asked for verification of whether tactical herbicides were used to treat the perimeter of the RTAFB between May 1969 and May 1970.  In an August 2011 response, the JSRRC stated, "We reviewed the available January through March 1970 History submitted by the U. S. Air Force (USAF) Air Operations in Southeast Asia Command, the higher headquarters for Task Force Alpha (TAF), stationed in Nakhon Phanom . . . ."  "[W]e cannot document or verify that [the Veteran] was exposed to Agent Orange or tactical herbicides while serving at Nakhon Phanom RTAFB, Thailand or that his duties required him to be on or near the perimeter of the base.  To date, available historical information does not document Agent Orange or tactical herbicide spraying, testing or storage at Nakhon Phanom RTAFB, Thailand during the January through 1970 period."  Accordingly, the JSRRC's August 2011 negative response was based on a history relating only to the period from January 1970 through March 1970, and discusses the use of Agent Orange and tactical herbicide spraying at Nakhon Phanom RTAFB only for that period.  It does not discuss whether herbicide agents were stored or used at that base during the period from May 1969 through December 1969 or the period from April 1970 to May 1970 or whether the Veteran may have been exposed to herbicide agents on the base during those periods.

Pursuant to the Board's April 2014 remand, the AOJ submitted another request for information to the JSRRC in July 2015 seeking additional information as to the unit to which the Veteran was assigned while stationed in Thailand, with particular emphasis on the months of May 1969 and October to December 1969.  In September 2015, the JSRRC provided a response noting that the unit to which the Veteran was assigned in Thailand engaged in an intelligence gathering operation, and that the information was negative and did not report on the Veteran or other unit personnel delivering messages to the Republic of Vietnam as part of their assignments.  The response did not discuss whether herbicide agents were stored or used on the Nakhon Phanom RTAFB during the period from May 1969 through December 1969 or the period from April 1970 to May 1970 or whether the Veteran may have been exposed to herbicide agents on the base during those periods.

Accordingly, VA has not yet completed the procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 5, for developing the Veteran's claim based on herbicide exposure in Thailand.  Specifically, JSRRC has not provided a response addressing whether the Veteran may have been exposed to herbicide agents while stationed at the Nakhon Phanom RTAFB during the entire period he was stationed there from May 1969 through May 1970.  Therefore, the Board finds that a remand is necessary so that another request may be sent to the JSRRC seeking such information.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a request to the JSRRC for information regarding whether the Veteran may have been exposed to herbicide agents stored or used at the Nakhon Phanom RTAFB while the Veteran was stationed there during the period from May 1969 through December 1969 and the period from April 1970 to May 1970.  (It should be noted that JSRRC provided a response in August 2011 only for the period from January through March 1970, and a response in September 2015 which did not discuss whether herbicides were stored or used on the Nakhon Phanom RTAFB during the period from May 1969 through December 1969 or the period from April 1970 to May 1970.)  The request should provide a summary of the Veteran's assertions as to his exposure to herbicide agents at the Nakhon Phanom RTAFB.  Specifically, it should note the Veteran's statements of witnessing fellow service members spraying Agent Orange, seeing barrels with white and orange rings stored at the end of the runway, driving the general around the base and picking up visitors at the airfield, and walking through a part of the jungle to get from his hooch to his place of work.  See December 2013 Board hearing transcript.  

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




